Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
				Priority and Status of Claims
1.	This application is a CON of 16/598,509 with a filing date 10/10/2019 now is US 10881625, which is a DIV of 15/881,475 with a filing date 01/26/2018, now is US 10,478,408.
2. 	Claims 20-39 are pending in the application.
Double Patenting
3.     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 20-39 are rejected under the judicially created doctrine of   obviousness- type double patenting as being unpatentable independently over claims 1-5 of Presti’s US 10,881,625.  Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
Applicants claim a combination medication, comprising: an effective amount of one or more opioid medications; an effective amount of naloxone; and an effective amount of one or more aldehyde dehydrogenase inhibitors and a pharmaceutically acceptable carrier, wherein the one or more aldehyde dehydrogenase inhibitors is selected from one or more of disulfiram, calcium carbimide, coprine, cyanamide, 1- aminocyclopropanol, daidzin, cephalosporins, antidiabetic sulfonyl ureas, metronidazole, ampal, benomyl, citral and active isomers thereof, chloral hydrate, chlorpropamide analogs (benzoyloxy)[4-chlorophenyl) sulfonyl]carbamic acid 1,1-dimethylethyl ester (NPI-1) and 4- chloro-N-ethyl-N-[(propylamino)carbonyl ]benzenesulfonamid (API-1), 3-(((3-(4- (methylsulfonamido)phenyl)-4-oxo-4H-chromen-7-yl)oxy)methyl)benzoic acid (CVT-10216), N,N-diethylaminobenzaldehyde (DEAB), gossypol, kynurenine tryptophan metabolites, molinate, nitroglycerin, pargyline, S-methyl N,N-diethyldithiocarbamate, S-methyl N,N- diethyldithiocarbamate sulfoxide, and S-methyl N,N-diethylthiocarbamate sulfoxide, HNO, 1- aminocyclopropanol ACP, thioampal, 2-mercaptobenzothiazole (MBT), molinate sulfoxide, molinate sulfone, NO3, propiolaldehyde, or pharmaceutically acceptable salts thereof, see claim 20. Dependent claims 21-29 further limit the scope of composition, i.e., administration strategy and specific opioid medications in claims 21-29.
Applicants claim  a combination medication, comprising: an effective amount of buprenorphine; an effective amount of naloxone; and an effective amount of disulfiram or a pharmaceutically acceptable salt thereof and a pharmaceutically acceptable carrier, see claim 30.
Applicants claim a method of reducing the chances of alcohol mediated opioid overdose or death during maintenance therapy for management of pain or opioid use disorder, comprising: selecting a subject for maintenance therapy for management of pain or opioid use disorder; and administering a single composition to the subject, comprising: an effective amount of one or more opioid medications for the management of pain; an effective amount of naloxone; and an effective amount of one or more aldehyde dehydrogenase inhibitors sufficient to prevent alcohol consumption, wherein the one or more aldehyde dehydrogenase inhibitors is selected from disulfiram, calcium carbimide, coprine, cyanamide, 1-aminocyclopropanol, daidzin, cephalosporins, antidiabetic sulfonyl ureas, metronidazole, ampal, benomy], citral and active isomers thereof, chloral hydrate, chlorpropamide analogs (benzoyloxy)[4- chlorophenyl) sulfonyl|carbamic acid 1,1-dimethylethyl ester (NPI-1) and 4-chloro-N-ethyl-N- [(propylamino)carbonyl] |]benzenesulfonamid (API-1), 3-(((3-(4-(methylsulfonamido) phenyl)-4- oxo-4H-chromen-7-yl)oxy)methyl)benzoic acid (CVT-10216), N,N-diethylaminobenzaldehyde (DEAB), gossypol, kynurenine tryptophan metabolites, molinate, nitroglycerin, pargyline, S- methyl N,N-diethyldithiocarbamate, S-methyl N,N-diethyldithiocarbamate sulfoxide, and S- methyl N,N-diethylthiocarbamate sulfoxide, HNO, 1-aminocyclopropanol ACP, thioampal, 2- mercaptobenzothiazole (MBT), molinate sulfoxide, molinate sulfone, NO3, propiolaldehyde, or pharmaceutically acceptable salts thereof, enabling provision of the powerful analgesic effects of the opioid in a manner which prevents concomitant alcohol consumption, thereby reducing the risk of alcohol mediated opioid overdose or death during maintenance therapy for management of pain, see claim 31. Dependent claims 32-39 further limit the scope of composition, i.e., administration strategy and specific opioid medications in claims 32-39.
Presti’s ‘625 claims a combination medication, comprising: an effective amount of one or more opioid medications; and an effective amount of one or more aldehyde dehydrogenase inhibitors and a pharmaceutically acceptable carrier, wherein the one or more aldehyde dehydrogenase inhibitors is selected from one or more of disulfiram, calcium carbimide, coprine, cyanamide, 1-aminocyclopropanol, daidzin, cephalosporins, antidiabetic sulfonyl ureas, metronidazole, ampal, benomyl, citral and active isomers thereof, chloral hydrate, chlorpropamide analogs (benzoyloxy)[4-chlorophenyl)sulfonyl] carbamic acid 1,1-dimethylethyl ester (NPI-1) and 4-chloro-N-ethyl-N-[(propylamino) carbonyl]benzenesulfonamid (API-1), 3-(((3-(4-(methylsulfonamido) phenyl)-4-oxo-4H-chromen-7-yl)oxy)methyl)benzoic acid (CVT-10216), N,N-diethylaminobenzaldehyde (DEAB), gossypol, kynurenine tryptophan metabolites, molinate, nitroglycerin, pargyline, S-methyl N,N-diethyldithiocarbamate, S-methyl N,N-diethyldithiocarbamate sulfoxide, and S-methyl N,N-diethylthiocarbamate sulfoxide, HNO, 1-aminocyclopropanol ACP, thioampal, 2-mercaptobenzothiazole (MBT), molinate sulfoxide, molinate sulfone, NO3, propiolaldehyde, or pharmaceutically acceptable salts thereof, see column 19.  
The difference between instant claims and Presti’s ‘625 is that Presti’s‘ ‘625 is silent on the instant naloxone in the combination.  It is noted that Presti’s‘ ‘625 discloses that naloxone can be used for treating opioid overdose, see line 48 in column 9.
One having ordinary skill in the art would find the claims 20-39 prima facie obvious because one would be motivated to employ the compounds/compositions and intent methods of use of Presti’s ‘625 to obtain instant invention.    It is prima facie obvious by the teachings taught by the prior art Presti’s ‘625 to be useful for the purpose, i.e., for treating reducing the chances of alcohol mediated opioid overdose or death using same compounds/compositions.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP 2144.06.    Therefore Presti’s ‘625 renders obviousness over the instant invention. 	
The motivation to make the claimed combination derived from the known compounds/compositions  and their methods of use of Presti’s ‘625 would possess similar activity to that which is claimed in the reference.  		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629         



November 07, 2022